       Case: 1:20-cv-05228 Document #: 1 Filed: 09/03/20 Page 1 of 6 PageID #:1




101.013692              cmc           #35320

                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                       COUNTY DEPARTMENT, LAW DIVISION

TIFFANY GAINES,                     )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                No. 19 L 013033
                                    )
MICHAEL S. MELCHER, Individually    )
And as agent and employee of IMPEL  )
UNION, INC., and IMPEL UNION, INC., )
                                    )
       Defendants.                  )

                                    NOTICE OF REMOVAL

To:    David R. Butzen                                      Clerk of the Circuit Court
       Ambrose Butzen Law Group                             Richard J. Daley Center
       77 West Washington, Suite 1124                       Chicago, Illinois 60602
       Chicago, Illinois 60602


       NOW COMES the defendant, MICHAEL S. MELCHER (“Melcher”), by and through his

attorneys, MICHAEL R. LaBARGE and CORINNE M. CLEMENT, and respectfully files this

Notice of Removal pursuant to 28 U.S. §§1332, 1441, and 1446. In support thereof, defendant

states as follows:

       1.        On November 26, 2019, plaintiff Tiffany Gaines filed a Complaint at Law in the

Circuit Court of the Cook County, Illinois against Michael S. Melcher, individually and as an

agent and/or employee of Impel Union, Inc, and Impel Union, Inc., captioned Tiffany Gaines v.

Michael S. Melcher, et al., Case No. 2019 L 013033. (See Plaintiff’s Complaint at Law attached

as Exhibit A.)

       2.        Plaintiff alleges that she sustained compensable injuries as a result of a motor

vehicle accident that occurred on November 29, 2017 on I-94 just east of Martin Luther King
      Case: 1:20-cv-05228 Document #: 1 Filed: 09/03/20 Page 2 of 6 PageID #:2




Drive in Chicago, Cook County, Illinois. (Exhibit A.) Plaintiff further alleges that the negligence

of the defendants proximately caused the aforesaid accident and her resultant injuries. (Exhibit

A.)

       3.      Defendant Michael S. Melcher was served with the Complaint at Law on August

7, 2020. (See Proof of Service, Exhibit B).

       4.      Though it is alleged that Impel Union was defendant Melcher’s employer and that

Melcher was acting as its agent, Impel Union has denied those claims. (See Impel Union

Answer, Exhibit C). Rather, defendant Melcher was operating under the DOT authority of

Carrier One at the time of the subject occurrence and therefore was solely the agent Carrier One

at the time of the subject occurrence.

                                         ARGUMENT

A.     There is Complete Diversity Between Plaintiff and the Only Proper Defendant

       5.      There is complete diversity of citizenship between the plaintiff and the only

proper defendant, Mr. Melcher, and the citizenship of Impel Union, Inc. can be disregarded by

the court under the doctrine of fraudulent joinder. Plaintiff’s claims stem from a motor vehicle

accident that she was involved in with Mr. Melcher, who was transporting a load on behalf of

Carrier One.

       6.      The only connection between Impel Union and this accident was that it owned the

vehicle operated by Mr. Melcher at the time of the occurrence. However, Impel Union leased

that vehicle to Mr. Melcher. (See Exhibit D, lease agreement.) Impel Union did not employ Mr.

Melcher; rather, Mr. Melcher operated the vehicle pursuant to a contract with Carrier One. (See

Exhibit E, contract; Exhibit F, declaration). Indeed, the truck was being operated pursuant to




                                                2
       Case: 1:20-cv-05228 Document #: 1 Filed: 09/03/20 Page 3 of 6 PageID #:3




Carrier One’s DOT authority. (See Exhibit G, Illinois Traffic Crash Report, and Exhibit H,

Carrier One DOT information).

       7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a)

because there is complete diversity of citizenship between the proper parties; Tiffany Gaines and

Michael Melcher, and because the plaintiff is seeking more than $75,000 in damages as a result

of the motor vehicle accident.

       8.      Plaintiff is a citizen of Illinois because she resides in Lansing, Illinois. (See

Exhibit A).

       9.      Mr. Melcher is a citizen of Florida because he resides in Florida. (See Exhibit A,

B.)

       10.     Impel Union is a citizen of Illinois, where it is legally incorporated and where its

principal place of business is located. However, as discussed above, its citizenship should be

disregarded for jurisdictional purposes because of its lack of involvement in this case.

       11.     Upon information and belief, Carrier One is a citizen of Delaware, where it is

legally incorporated and Indiana, where its principal place of business is located. Therefore, even

if Carrier One were added as a defendant to this case, it would not destroy diversity of

citizenship.

       12.     Under well-established principles of federal law and civil procedure, a plaintiff

may not destroy a defendant’s right of removal by fraudulently or improperly joining a resident

defendant.

       13.     The court must give paramount consideration to the reasonableness of the basis

underlying the state claim when determining if a non-diverse defendant has been fraudulently




                                                 3
       Case: 1:20-cv-05228 Document #: 1 Filed: 09/03/20 Page 4 of 6 PageID #:4




joined. Joinder is fraudulent when there exists no reasonable basis in fact and law supporting a

claim against resident defendants.

       14.     Plaintiff’s cause of action stems from a motor vehicle accident involving Michael

Melcher. At the time of the accident, Mr. Melcher was operating under the authority of Carrier

One, and thus was acting as its agent. See U.S. Bank v. Lindsey, 397 Ill.App.3d 437 (2009)

(“placard liability” holds federally authorized carriers licensed by the U.S. Department of

Transportation vicariously liable for drivers operating under its D.O.T. number); see also

National American Insurance Company v. Progressive Corporation, 43 F.Supp.3d 873 (2014).

Impel Union did not have any involvement in hiring Melcher, training Melcher, brokering the

load, facilitating the load, or transporting the load. (See Exhibit F, declaration.)

       15.     Plaintiff cannot set forth any facts or legal theory that would prove a reasonable

basis for its claims against Impel Union, Inc.

       16.     There is no basis in law or in fact to hold Impel Union liable for claims related to

the subject motor vehicle accident.

       17.     As such, this Court should consider Impel Union fraudulently and improperly

joined and disregard its citizenship for purposes of this removal.

B.     The Amount in Controversy Exceeds $75,000

       18.      Based upon plaintiff Tiffany Gaines’s allegations in the Complaint and her recent

settlement demand of $250,000, she is seeking damages in excess of $75,000. Plaintiff alleges in

the Complaint that she suffered severe and permanent injuries and that she was caused pain and

suffering, loss of a normal life, lost wages and earning capability, an increased likelihood of

future injury, and emotional trauma.       (Exhibit A, Count I, ¶10.)       Plaintiff Tiffany Gaines

demands judgment in excess of $50,000. (Exhibit A.) Moreover, upon information and belief,



                                                   4
      Case: 1:20-cv-05228 Document #: 1 Filed: 09/03/20 Page 5 of 6 PageID #:5




plaintiff’s medical specials are in excess of $80,000 and are increasing with continued treatment

and surgery.

C.     Removal is Proper

       19.     A true and correct copy of the Complaint from the State Court Action which was

served upon defendant is attached and filed with this Notice of Removal in compliance with 28

U.S.C. §1446. (Exhibit A.)

       20.     This Notice of Removal was filed within 30 days of when Mr. Melcher was

served with plaintiff’s Complaint. Consequently, Removal is timely filed in accordance with 28

U.S.C. §1446(b).

       21.     Moreover, venue is proper in this Court pursuant to 28 U.S.C. §1441(a) and

1446(a) because the Northern District of Illinois, Eastern Division, is the Federal Judicial District

that exercises jurisdiction over the Circuit Court of Cook County, Illinois, where the State Court

Action is pending.

       22.     By this Notice of Removal, the defendant does not waive any objection it may

have as to service, jurisdiction, or venue, or any other defenses or objections it may have to this

action. Defendants intend no admissions of fact, law, or liability by this Notice and expressly

reserves all defenses, motions, and/or pleas.

       23.     Defendant reserves the right to amend or supplement this Notice of Removal.

       WHEREFORE, the defendant, MICHAEL S. MELCHER., by and through its attorneys,

MICHAEL R. LaBARGE and CORINNE M. CLEMENT, respectfully requests that this action

proceed in the Northern District of Illinois, Eastern Division, and for any further relief this Court

deems appropriate.




                                                 5
       Case: 1:20-cv-05228 Document #: 1 Filed: 09/03/20 Page 6 of 6 PageID #:6




By: /s/ Michael R. LaBarge


By: /s/ Corinne M. Clement

Michael R. LaBarge
Corinne M. Clement
LaBarge, Campbell & Lyon, L.L.C.
Attorneys for Defendants Melcher and Impel Union
200 West Jackson Boulevard, Suite 2050
Chicago, Illinois 60606
312-580-9010
mlabarge@lcllaw.com
cclement@lcllaw.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, I electronically filed the foregoing Notice of

Removal with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

       David R. Butzen
       Ambrose Butzen Law Group, PC
       77 West Washington Street
       Suite 1124
       Chicago, IL 60602
       dbutzen@ambrosetriallaw.com



                                                    /s/ Michael R. LaBarge
                                                    Michael R. LaBarge

                                                    /s/ Corinne M. Clement
                                                    Corinne M. Clement

LaBARGE, CAMPBELL & LYON, L.L.C.
Attorneys for Defendants Melcher and Impel Union
200 West Jackson Boulevard, Suite 2050
Chicago, Illinois 60606
312-580-9010
312-580-9011
mlabarge@lcllaw.com; cclement@lcllaw.com

                                               6
